UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   v.                             19 Cr. 329 (KPF)

VICTOR ANDERSON,                                      ORDER

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     The preliminary revocation hearing in this matter scheduled for May 19,

2021, is hereby terminated.

     SO ORDERED.

Dated: May 18, 2021
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
